Exhibit Execution Version AMENDMENT No. 1 to AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT AMENDMENT No. 1 dated December 18, 2007 (“Amendment”) to AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT made as of the 25th day of May, 2004 (“Original Agreement”) by and among THE SHERIDANGROUP, INC., a Maryland corporation (“Borrower”), BANK OF AMERICA, N.A. (successor to FLEET NATIONAL BANK) (“Bank”), individually, as Administrative Agent, Issuer and a Lender, and the other Lenders under the Original Agreement. RECITALS: WHEREAS, Borrower, Lendersand Bank are party to the Original Agreement; and WHEREAS, all capitalized terms used in this Amendment, unless otherwise defined herein, shall have the meanings ascribed thereto in the Original Agreement; and WHEREAS, Borrower has requested that standby Letters of Credit be issued under the Original Agreement, as amended hereby (the “Agreement”), in Singapore dollars and Euros, as well as U.S. Dollars, as security for an overdraft facility of GPN Asia Pte. Ltd., an Affiliate of Borrower, or for other business purposes; and WHEREAS, Bank is willing to be the Issuer of such Letters of Credit for and on behalf of the Lenders under the Agreement; and NOW THEREFORE, the parties hereto, intending to be legally bound, agree that the Original Agreement be, and it hereby is amended as follows: 1.
